PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Vertex Pharmaceuticals Incorporated
Application No. 17/395,838
Filed: 6 Aug 2021
For: MODULATORS OF CYSTIC FIBROSIS TRANSMEMBRANE CONDUCTANCE REGULATOR
:
:
:
:	DECISION ON PETITION
:
:
:
Attorney Docket No. 10275.0184-00000


This is a decision on the “REPLY TO DECISION ON PETITION FOR RETROACTIVE FOREIGN FILING LICENSE UNDER 37 CFR § 5.25”, filed July 12, 2022.

This Petition is hereby DISMISSED.

Applicable Law, Rules and Analysis

35 U.S.C. 184 states, in relevant part:
	
(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181 (emphasis added). 

In view of the above, a license may only be granted retroactively where an application has been filed abroad through error.  
 
The USPTO has only the authority to grant a petition under 37 CFR 5.25 where petitioner establishes that the proscribed application was filed abroad through error.  Accordingly, the USPTO will not determine whether a foreign filing license was required before the proscribed application was filed abroad.  The USPTO will only determine whether the proscribed filing was made through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showing made therein.  Petitioner must determine whether a foreign filing license was required before the proscribed application was filed.  If a determination is made that a foreign filing license was required before the proscribed application was filed, petitioner, on petition, is required to provide an explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained keeping in mind that seeking a retroactive foreign filing license out of an abundance of caution does not satisfy the standard set forth by 35 U.S.C. § 184(a).  As set forth in 37 CFR 5.25(b), the explanation of error must include a showing of facts, rather than a mere allegation of action through error.

Petition filed August 10, 2021

In a petition for retroactive foreign filing license filed August 10, 2021, Applicant included a declaration from patent agent Eric Lee, who represents Applicant Vertex Pharmaceuticals Incorporated. Lee stated that he filed a U.S. provisional application, No. 63/063,194, on August 7, 2020. In June 2021, Lee began to prepare an updated version of the provisional application for filing as the instant U.S. non-provisional application, as well as for filing under the Patent Cooperation Treaty, as well as filing in Argentina, Lebanon, Taiwan, Uruguay, and Venezuela. Lee states that he did not believe that the updated material was more than what is permitted under 35 U.S.C. 184(c). Lee filed the instant application on August 6, 2021, and the proscribed applications on August 6, 2021 (the PCT application) and August 9, 2021 (in Argentina, Lebanon, Taiwan, Uruguay, and Venezuela). Lee explained:

	Although I believed at the time of filing that the newly added subject matter was 	permitted under subsection (c) of 35 U.S.C. 184, permitting subsequent modifications, 	amendments, and supplements, out of an abundance of caution, I am filing this 	retroactive request for a foreign filing license. If filing U.S. Patent Application No. 	17/395,838 abroad without first obtaining a foreign filing license could be considered to 	have been improper, this was done through inadvertent error and without deceptive 	intent.

	…

	If a U.S. foreign filing license is indeed required, it was an oversight on my part not to 	request a foreign filing license prior to filing the foreign applications. Thus, the filing of 	the application abroad, without first obtaining a foreign filing license from the U.S. 	Patent and Trademark Office to do so, was done through error and without deceptive 	intent on my part.

Declaration Accompanying Petition for Retroactive Foreign Filing License under 37 C.F.R. 5.25, @ paragraphs 5 and 8.

However, the petition was dismissed in a decision mailed on May 13, 2022. The decision explained that as set forth above, the USPTO has only the authority to grant a petition under 37 CFR 5.25 where petitioner establishes that the proscribed application was filed abroad through error.  Accordingly, the USPTO will not determine whether a foreign filing license was required before the proscribed application was filed abroad.  The USPTO will only determine whether the proscribed filing was made through error upon the filing of a petition under 37 CFR 5.25 and consideration of the merits of the showing made therein.

The Instant Renewed Petition

With the instant renewed petition, Applicant once again fails to state, much less establish, that the foreign application was filed abroad through error. In fact, Applicant states that he “reserves the right to refile a petition for retroactive foreign filing license in the event it is later determined its perspective was erroneous and that a foreign filing license was required. If such license was required, the determination not to obtain one before filing was an error made in good faith and without deceptive intent.” REPLY TO DECISION ON PETITION FOR RETROACTIVE FOREIGN FILING LICENSE UNDER 37 CFR § 5.25 @ page 4.

Any petition for retroactive foreign filing license must state, without equivocation, that the foreign application was filed without a foreign filing license through error, and, given Applicant’s determination of the proscribed nature of the filing, Applicant is now requesting a retroactive foreign filing license.  Pursuant to 37 CFR 5.25(a)(3)(iii), such petition would need to explain whether Applicants and Finnegan, Henderson, Farrabow, Garrett & Dunner, L.L.P., had any checks in place to prevent an application from being filed abroad without the required foreign filing license. A complete showing under 37 CFR 5.25 would necessarily include an explanation of the procedures Applicant and Finnegan, Henderson, Farrabow, Garrett & Dunner, L.L.P., had for ensuring that, where necessary, a foreign filing license is obtained prior to an application being filed, the checks that were in place to prevent an application from being filed without the required foreign filing license having been obtained, and why such checks failed in this instance. The statement(s) should be accompanied by supporting documentary evidence, if such is available.

Further, as to the requirements of 37 CFR 5.25(b), any petition for retroactive foreign filing license should be accompanied by copies of any necessary supporting documents, specifically letters of transmittal or instructions for filing the proscribed applications from Applicant to counsel.  If the instructions were given verbally, the petition should so state.

Conclusion

No further consideration of the request for retroactive foreign filing license will be undertaken unless and until Applicant files an express request for the same.  As the record currently stands, it does not appear that Applicant is seeking a retroactive foreign filing license. If the Office’s interpretation is incorrect and Applicant is in fact seeking a retroactive foreign filing license. Applicant may response within two months of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 CFR 1.136(a). 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition, 
		Commissioner for Patents, 
		United States Patent and Trademark Office, 
		P.O. Box 1450, Alexandria, VA, 22313-1450

Hand-Delivery:	Customer Window, Randolph Building, 
		401 Dulany Street, Alexandria, VA, 22314

By FAX:		(571) 273-8300
Attn: Office of Petitions

By internet:		EFS-Web

Petitioner is requested to direct any inquiries regarding this decision Attorney Advisor Cliff Congo at (571) 272-3207, and to inform Attorney Congo three weeks after the renewed petition has been filed.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET